Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yanhong HU (67,095) on March 11, 2022.
The application has been amended as follows: 
In claim 1, at line 4, please replace “an”  with - -which consists of at least one- - .
	In claim 1 at line 11, please delete “that are contained”  
	In claim 1, at line 13, please delete “contained”
	In claim 6, at line 2, please replace “the component (b-1) contains”  with - - the at least one isocyanate-reactive functional group containing compound contains a- - .
	In claim 13, at line 4 and 5, please delete “contained” (both occurrences),
The following is an examiner’s statement of reasons for allowance:  The language of claim exclude mono functional isocyanate reactive compounds form being considered as part of b-1, which separates the claimed invention from the prior art.  Additionally, the improvements in the transmittance before and after recording is not realized in the prior art of record.
The provisional ODP is withdrawn as the other application is not in condition for allowance and the co-pending application has a TD over the instant application of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737




/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 11, 2022